ORDER

LOURIE, Circuit Judge.
Isidro S. Alsisto responds to the issue whether his petition for review should be summarily affirmed.
Alsisto petitions this court for review of a Board decision denying his request for an annuity under the Civil Service Retirement System (CSRS). In the initial decision, the administrative judge determined that Alsisto was not entitled to a CSRS annuity because his service was pursuant to excepted indefinite appointments that were specifically excluded from coverage. See Rosete v. Office of Personnel Management, 48 F.3d 514 (Fed.Cir.1995) (upholding OPM’s statutory interpretation that indefinite appointments are excluded from Civil Service Reform Act coverage as reasonable and consistent with the governing statute, 5 U.S.C. § 8347(g)).
Summary disposition “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994) . The Board correctly concluded that Alsisto’s service was in a nonpermanent, indefinite appointment that was specifically excluded from coverage under the Civil Service Retirement Act. See 5 C.F.R. § 831.201(a)(13); Rosete v. Office of Personnel Management, 48 F.3d 514 (Fed.Cir.1995); Casilang v. Office of Personnel Management, 248 F.3d 1381, 1383 (Fed. Cir.2001). The Board also noted that CSRS retirement deductions were never withheld from Alsisto’s salary and that all of the SF-50s documenting Alsisto’s service specified either that he was not covered by a retirement plan or that he was covered by a plan other than the CSRS. See 5 U.S.C. § 8334(a); Rosete v. Office of Personnel Management, 48 F.3d at 519-520. Because we agree with the Board that Alsisto was not entitled to CSRS benefits and no substantial question is presented in this petition for review, summary disposition is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) Alsisto’s motion for leave to proceed in forma pauperis is moot.
(2) The Board’s decision is summarily affirmed.
(4) Each side shall bear its own costs.